282 S.W.3d 890 (2009)
STATE of Missouri, Respondent,
v.
Ellandis LACEY, Appellant.
No. WD 69339.
Missouri Court of Appeals, Western District
May 19, 2009.
Margaret M. Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Chris Koster, John W. Grantham, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., VICTOR C. HOWARD, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Ellandis Lacey appeals his conviction for endangering a corrections employee. We affirm the circuit court's judgment. Rule 30.25(b).